IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                      FILED
                        AT KNOXVILLE                August 25, 1999

                                                    Cecil Crowson,
                       JUNE 1999 SESSION                  Jr.
                                                      Appellate
                                                     Court Clerk




THOMAS COOK                *     C.C.A. # 03C01-9808-CR-00281

          Appellant,       *     HAMILTON COUNTY

VS.                        *     Honorable Douglas A. Meyer,
Judge

STATE OF TENNESSEE,            *    (Post-
Conviction/Possession of Cocaine
                               For Resale)
          Appellee.       *




FOR THE APPELLANT:                    FOR THE APPELLEE:

THOMAS COOK                      PAUL G. SUMMERS
Pro Se                           Attorney General & Reporter
P.O. Box PMB
Atlanta, GA 30315                     ERIK W. DAAB
                                 Assistant Attorney General
                                 425 Fifth Avenue North
                                 Nashville, TN 37243




OPINION FILED: _______________
AFFIRMED - RULE 20




JOHN EVERETT WILLIAMS,
Judge




                                  OPINION

     The petitioner, Thomas Cook, alleges that on January 8,

1993, he pled guilty to attempt to possess cocaine for resale and

received an eight-year sentence.1 On December 18, 1998, the

petitioner filed a petition for post-conviction relief. The trial

court dismissed the petition as time barred, and it is from that

decision that the petitioner now appeals. We AFFIRM the

judgment of the trial court.




     Pursuant to Tennessee Code Annotated § 40-30-202(a), a

petitioner must petition for post-conviction relief within one year

of the date of the final action of the highest state appellate court

to which an appeal was taken. A court does not have jurisdiction

to consider a petition for post-conviction relief if it is outside of

the one-year statute of limitations unless:




     1
         This record is vo id of any judgm ent or plea agreem ent.

                                        -2-
       (1) The claim in the petition is based upon a final
     ruling of an appellate court establishing a
     constitutional right that was not recognized as
     existing at the time of the trial, if retrospective
     application of that right is required . . . ;
       (2) The claim in the petition is based upon new
     scientific evidence establishing that such petitioner is
     actually innocent of the offense or offenses for which
     the petitioner was convicted; or
       (3) The claim asserted in the petition seeks relief
     from a sentence that was enhanced because of a
     previous conviction and such conviction in the case in
     which the claim is asserted was not a guilty plea with
     an agreed sentence, and the previous conviction has
     subsequently been held to be invalid . . . .



Tenn. Code Ann. § 40-30-202(b).




     The petitioner has filed his petition for post-conviction relief

outside of the statute of limitations set forth in Tennessee Code

Annotated § 40-30-202(a), and he does not submit that any of his

claims fall within one of the exceptions set forth above.

Accordingly, the judgment of the trial court is AFFIRMED

pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules.




                                  ________________________________
                                  JOHN EVERETT WILLIAMS,
Judge




                                -3-
CONCUR:




_____________________________
JOHN H. PEAY, Judge




_____________________________
DAVID G. HAYES, Judge




                                -4-